RICHARDS, J.
Epitomized Opinion
Broadway, while a patron of the Agricultural Society at its fair, was kicked and injured by a young-stallion owned by one of the exhibitors at the fair. Broadway brought action against the Society for damages, averring that the Society was negligent and that it knew all the conditions and dangers in allowing the stallion to be exhibited. The Society urges that the petition should have averred that it knew of the dangers for a sufficient length of time to have prevented the injuries. There is no evidence that the Society knew of the vicious nature of the stallion.
Held by Court of Appeals in affirming judgment for the Agricultural Society:
1. An averment in petition that the owner of a domestic animal knew all the dangers attendant upon allowing it to be exhibited includes an averment that the owner knew of the danger a sufficient length of time to have prevented the injury.
2. The owner of a 'domestic animal is not liable for the injury caused by the animal while in a place where it may rightfully be, unless it is shown thrt the animal was vicious in the particular complained of, and that the owner knew of such vicious propensity.
3. The Lucas County Agricultural Society was not, the owner nor keeper of the stallion, nor in charge of it, and had no notice of its vicious propensity.